On application for rehearing counsel say we erred in holding that plaintiffs should have specially pleaded estoppel by laches to the petitory claims of defendants, asserted by way of answer.
Our opinion, when read and construed as a whole, does not warrant the assumption that we intended to hold that a plaintiff, in a case of this kind, may not urge orally, at the trial, without otherwise pleading, any objection to the title set up in defendant's answer. The opinion shows that we considered the estoppel urged by counsel, although estoppel was not specially pleaded.
On the merits our opinion is correct.
Rehearing refused. *Page 383